In Quo Warranto and Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus and a writ of quo warranto. Upon consideration of relators’ request to expedite and application for temporary restraining order,
IT IS ORDERED by the court that the request to expedite be, and hereby is, granted.
WHEREAS the court has granted relators’ request to expedite and, it appearing to the court that respondents have filed a motion to dismiss,
IT IS FURTHER ORDERED by the court that any response to the motion to dismiss relators intend to file shall be due on or before December 6,1993 and any briefs the parties intend to file shall be due on or before December 13, 1993.